                             1 MARK T. CRAMER (SBN: 198952)
                                  mcramer@buchalter.com
                             2 MATTHEW L. SEROR (SBN: 235043)
                                  mseror@buchalter.com
                             3 MICHAEL J. WORTH (SBN: 291817)
                                  mworth@buchalter.com
                             4 BUCHALTER,      A Professional Corporation
                             5 1000  Wilshire Boulevard, Suite 1500
                               Los Angeles, CA 90017-2457
                             6 Telephone: (213) 891-0700
                               Fax: (213) 896-0400
                             7
                               Attorneys for Plaintiff
                             8 and Counter-Defendant,
                               ROMEX TEXTILES, INC. and
                             9 Counter-Defendant, SHAWN BINAFARD
                       10                                 UNITED STATES DISTRICT COURT
                       11                                CENTRAL DISTRICT OF CALIFORNIA
                       12
                       13 ROMEX TEXTILES, INC., a California                 Case No. 2:18-cv-00578-RGK (JEMx)
                          corporation,
                       14
                                       Plaintiff,                            [PROPOSED] STIPULATED
                       15                                                    PROTECTIVE ORDER
                                vs.
                       16
                          SHASON, INC., a California corporation;
                       17 DOES 1-10, inclusive,                              [Filed Concurrently with Stipulation for
                                                                             Protective Order]
                       18                         Defendants.
                       19 ______________________________________
                       20        AND RELATED COUNTERCLAIM
                       21
                       22 1.             A. PURPOSES AND LIMITATIONS
                       23                Discovery in this action is likely to involve production of confidential,
                       24 proprietary, competitively sensitive, or private information for which special
                       25 protection from public disclosure and from use for any purpose other than
                       26 prosecuting this litigation may be warranted.           Accordingly, the parties hereby
                       27 stipulate to and petition the Court to enter the following Stipulated Protective
                       28
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                642447.1 BN 34411118v1                   1
                                               ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 Order. The parties acknowledge that this Order does not confer blanket protections
                             2 on all disclosures or responses to discovery and that the protection it affords from
                             3 public disclosure and use extends only to the limited information or items that are
                             4 entitled to confidential treatment under the applicable legal principles.
                             5            B. GOOD CAUSE STATEMENT
                             6            This action is likely to involve trade secrets, customer and pricing lists and
                             7 other valuable research, development, commercial, financial, technical and/or
                             8 proprietary information for which special protection from public disclosure and
                             9 from use for any purpose other than prosecution of this action is warranted. Such
                       10 confidential and proprietary materials and information consist of, among other
                       11 things, confidential business or financial information, information regarding
                       12 purchase and sale prices of fabric or garments by suppliers, manufacturers,
                       13 importers, distributors and/or fashion retailers, information regarding business
                       14 practices, information regarding the creation, purchase or sale of graphics, artwork,
                       15 and/or designs used on textiles and garments, or other confidential, financial, and/or
                       16 commercial information (including information implicating privacy rights of third
                       17 parties), information generally unavailable to the public, or which may be
                       18 privileged or otherwise protected from disclosure under state or federal statutes,
                       19 court rules, case decisions, or common law.
                       20                 Accordingly, to expedite the flow of information, to facilitate the prompt
                       21 resolution of disputes over confidentiality of discovery materials, to adequately
                       22 protect information the parties are entitled to keep confidential, to ensure that the
                       23 parties are permitted reasonable and necessary uses of such material in preparation
                       24 for and in the conduct of trial, to address their handling at the end of the litigation,
                       25 and serve the ends of justice, a protective order for such information is justified in
                       26 this matter.
                       27                 It is the intent of the parties that information will not be designated as
                       28 confidential for tactical reasons and that nothing be so designated without a good
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                     2
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 faith belief that it has been maintained in a confidential, non-public manner, and
                             2 there is good cause why it should not be part of the public record of this case.
                             3            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
                             4            The parties further acknowledge, as set forth in Section 12.3, below, that this
                             5 Stipulated Protective Order does not entitle them to file confidential information
                             6 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                             7 and the standards that will be applied when a party seeks permission from the Court
                             8 to file material under seal.
                             9            The parties further acknowledge that there is a strong presumption that the
                       10 public has a right of access to judicial proceedings and records in civil cases. In
                       11 connection with non-dispositive motions, good cause must be shown to support a
                       12 filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
                       13 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th
                       14 Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis.
                       15 1999) (even stipulated protective orders require good cause showing), and a
                       16 specific showing of good cause or compelling reasons with proper evidentiary
                       17 support and legal justification, must be made with respect to Protected Material that
                       18 a Party seeks to file under seal. Accordingly, the parties’ mere designation of
                       19 Disclosure or Discovery Material as CONFIDENTIAL does not – without the
                       20 submission of competent evidence by declaration, establishing that the material
                       21 sought to be filed under seal qualifies as confidential, privileged, or otherwise
                       22 protectable – constitute good cause.
                       23                 Further, if a Party requests sealing related to a dispositive motion or trial,
                       24 then compelling reasons, not only good cause, for the sealing must be shown, and
                       25 the relief sought shall be narrowly tailored to serve the specific interest to be
                       26 protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
                       27 2010). For each item or type of information, document, or thing sought to be filed
                       28 or introduced under seal in connection with a dispositive motion or trial, the party
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                      3
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 seeking protection must articulate compelling reasons, supported by specific facts
                             2 and legal justification, for the requested sealing order. Again, competent evidence
                             3 supporting the application to file documents under seal must be provided by
                             4 declaration.
                             5            Any document that is not confidential, privileged, or otherwise protectable in
                             6 its entirety will not be filed under seal if the confidential portions can be redacted.
                             7 If documents can be redacted, then a redacted version for public viewing, omitting
                             8 only the confidential, privileged, or otherwise protectable portions of the document,
                             9 shall be filed. Any application that seeks to file documents under seal in their
                       10 entirety shall include an explanation of why redaction is not feasible.
                       11 2.              DEFINITIONS
                       12                 2.1. “Confidential” Information or Items: information (regardless of how
                       13 generated, stored or maintained) or tangible things that qualify for protection under
                       14 standards developed under Federal Rule of Civil Procedure 26(c), and as specified
                       15 above in the Good Cause Statement.
                       16                 2.2. Counsel (without qualifier): Outside Counsel and House Counsel (as
                       17 well as their support staff).
                       18                 2.3. Designating Party: a Party or non-party that designates information or
                       19 items that it produces in disclosures or in responses to discovery as “Confidential”
                       20 or “Highly Confidential – Attorneys’ Eyes Only.”
                       21                 2.4. Disclosure or Discovery Material: all items or information, regardless of
                       22 the medium or manner generated, stored, or maintained (including, among other
                       23 things, testimony, transcripts, or tangible things) that are produced or generated in
                       24 disclosures or responses to discovery in this matter.
                       25                 2.5. Expert: a person with specialized knowledge or experience in a matter
                       26 pertinent to the litigation who has been retained by a Party or its Counsel to serve as
                       27 an expert witness or as a consultant in this action. This definition includes a
                       28 professional jury or trial consultant retained in connection with this litigation.
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                     4
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1            2.6. “Highly Confidential – Attorneys’ Eyes Only” Information or Items:
                             2 extremely sensitive “‘Confidential’ Information or Items” whose disclosure to
                             3 another Party or nonparty would create a substantial risk of serious injury that could
                             4 not be avoided by less restrictive means.
                             5            2.7. House Counsel: attorneys who are employees of a Party. House Counsel
                             6 does not include Outside Counsel.
                             7            2.8. Outside Counsel: attorneys who are not employees of a Party but who
                             8 are retained to represent or advise a Party in this action, and have appeared in this
                             9 Action on behalf of that Party or are affiliated with a law firm which has appeared
                       10 on behalf of that Party, and includes support staff.
                       11                 2.9. Party: any party to this action, including all of its officers, directors,
                       12 employees, consultants, retained experts, and outside counsel (and their support
                       13 staff).
                       14                 2.10. Producing Party: a Party or non-party that produces Disclosure or
                       15 Discovery Material in this action.
                       16                 2.11. Professional Vendors: persons or entities that provide litigation support
                       17 services (e.g., photocopying; videotaping; translating; preparing exhibits or
                       18 demonstrations; organizing, storing, retrieving data in any form or medium; etc.)
                       19 and their employees and subcontractors.
                       20                 2.12. Protected Material: any Disclosure or Discovery Material that is
                       21 designated as “Confidential” or as “Highly Confidential – Attorneys’ Eyes Only.”
                       22                 2.13. Receiving Party: a Party that receives Disclosure or Discovery Material
                       23 from a Producing Party.
                       24 3.              SCOPE
                       25                 The protections conferred by this Stipulation and Order cover not only
                       26 Protected Material (as defined above), but also any information copied or extracted
                       27 therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus
                       28 testimony, conversations, or presentations by Parties or their Counsel to or in court
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                      5
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 or in other settings that might reveal Protected Material.
                             2 4.         DURATION
                             3            Even after the termination of this litigation, the confidentiality obligations
                             4 imposed by this Order shall remain in effect until a Designating Party agrees
                             5 otherwise in writing or a court order otherwise directs.
                             6 5.         DESIGNATING PROTECTED MATERIAL
                             7            5.1. Exercise of Restraint and Care in Designating Material for Protection.
                             8            Each Party or non-party that designates information or items for protection
                             9 under this Order must take care to limit any such designation to specific material
                       10 that qualifies under the appropriate standards. A Designating Party must take care
                       11 to designate for protection only those parts of material, documents, items, or oral or
                       12 written communications that qualify so that other portions of the material,
                       13 documents, items, or communications for which protection is not warranted are not
                       14 swept unjustifiably within the ambit of this Order.                 Mass, indiscriminate, or
                       15 routinized designations are prohibited. Designations that are shown to be clearly
                       16 unjustified, or that have been made for an improper purpose (e.g., to unnecessarily
                       17 encumber or delay the case development process, or to impose unnecessary
                       18 expenses and burdens on other parties), expose the Designating Party to sanctions.
                       19 If it comes to a Party’s or a non-party’s attention that information or items that it
                       20 designated for protection do not qualify for protection at all, or do not qualify for
                       21 the level of protection initially asserted, that Party or non-party must promptly
                       22 notify all other parties that it is withdrawing the mistaken or inapplicable
                       23 designation.
                       24                 5.2. Manner and Timing of Designations. Except as otherwise provided in
                       25 this Order (see, e.g., second paragraph of Section 5.2(a), below), or as otherwise
                       26 stipulated or ordered, material that qualifies for protection under this Order must be
                       27 clearly so designated before the material is disclosed or produced.
                       28 ///
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                      6
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1            Designation in conformity with this Order requires:
                             2                     (a)      for information in documentary form (e.g., paper or electronic
                             3 documents, but excluding transcripts of depositions or other pretrial or trial
                             4 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
                             5 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
                             6 contains Protected Material. If only a portion or portions of the material on a page
                             7 qualifies for protection, the Producing Party also must clearly identify the protected
                             8 portion(s) (e.g., by making appropriate markings in the margins) and must specify,
                             9 for each portion, the level of protection being asserted (either “CONFIDENTIAL”
                       10 or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”).
                       11                 A Party or non-party that makes original documents or materials available for
                       12 inspection need not designate them for protection until after the inspecting Party
                       13 has indicated which material it would like copied and produced.                         During the
                       14 inspection and before the designation, all of the material made available for
                       15 inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       16 ONLY.” After the inspecting Party has identified the documents it wants copied
                       17 and produced, the Producing Party must determine which documents, or portions
                       18 thereof, qualify for protection under this Order, then, before producing the specified
                       19 documents,                  the    Producing    Party   must     affix   the   appropriate   legend
                       20 (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       21 ONLY”) to each page that contains Protected Material. If only a portion or portions
                       22 of the material on a page qualifies for protection, the Producing Party also must
                       23 clearly identify the protected portion(s) (e.g., by making appropriate markings in
                       24 the margins) and must specify, for each portion, the level of protection being
                       25 asserted              (either     “CONFIDENTIAL”            or   “HIGHLY       CONFIDENTIAL      –
                       26 ATTORNEYS’ EYES ONLY”);
                       27                          (b)      for testimony given in depositions or in other pretrial or trial
                       28 proceedings, that the Party or non-party offering or sponsoring the testimony
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                           7
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 identify on the record, before the close of the deposition, hearing, or other
                             2 proceeding, all protected testimony, and that the testimony be separately marked by
                             3 the court reporter as Protected Material with the appropriate designation of
                             4 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                             5 ONLY.” When it is impractical to identify separately each portion of testimony
                             6 that is entitled to protection, and when it appears that substantial portions of the
                             7 testimony may qualify for protection, the Party or non-party that sponsors, offers,
                             8 or gives the testimony may invoke on the record (before the deposition or
                             9 proceeding is concluded) a right to have up to 20 days after receipt of the transcript
                       10 to identify the specific portions of the testimony as to which protection is sought
                       11 and to specify the level of protection being asserted (“CONFIDENTIAL” or
                       12 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”), and to advise all
                       13 other parties of the protection being sought. Only those portions of the testimony
                       14 that are appropriately designated for protection within the 20 days shall be covered
                       15 by the provisions of this Stipulated Protective Order. It shall be the obligation of
                       16 the Party seeking protection under this Order to ensure that in preparing the
                       17 certified transcript the court reporter separately binds the transcript pages
                       18 containing Protected Material and affixes to each such page the legend
                       19 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       20 ONLY,” as instructed by the Party or non-party offering or sponsoring the witness
                       21 or presenting the testimony; and
                       22                         (c)    for information produced in some form other than documentary,
                       23 and for any other tangible items, that the Producing Party affix in a prominent place
                       24 on the exterior of the container or containers in which the information or item is
                       25 stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                       26 ATTORNEYS’ EYES ONLY.” If only portions of the information or item warrant
                       27 protection, the Producing Party, to the extent practicable, shall identify the
                       28 ///
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                642447.1 BN 34411118v1                       8
                                               ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 protected portions, specifying whether they qualify as “Confidential” or as “Highly
                             2 Confidential – Attorneys’ Eyes Only.”
                             3            5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent
                             4 failure to designate qualified information or items as “Confidential” or “Highly
                             5 Confidential – Attorneys’ Eyes Only” does not, standing alone, waive the
                             6 Designating Party’s right to secure protection under this Order for such material. If
                             7 material is appropriately designated as “Confidential” or “Highly Confidential –
                             8 Attorneys’ Eyes Only” after the material was initially produced, the Receiving
                             9 Party, on timely notification of the designation, must make reasonable efforts to
                       10 assure that the material is treated in accordance with the provisions of this Order.
                       11 6.              CHALLENGING CONFIDENTIALITY DESIGNATIONS
                       12                 6.1. Timing of Challenges. Unless a prompt challenge to a Designating
                       13 Party’s confidentiality designation is necessary to avoid foreseeable substantial
                       14 unfairness, unnecessary economic burdens, or a later significant disruption or delay
                       15 of the litigation, a Party does not waive its right to challenge a confidentiality
                       16 designation by electing not to mount a challenge promptly after the original
                       17 designation is disclosed, so long as the challenge does not violate any of the
                       18 deadlines provided by the Court’s Scheduling Order.
                       19                 6.2. Meet and Confer.    The Challenging Party shall initiate the dispute
                       20 resolution process by serving written notice of each designation it is challenging
                       21 and describing the basis for each challenge. To avoid ambiguity as to whether a
                       22 challenge has been made, the written notice must recite that the challenge to
                       23 confidentiality is being made in accordance with this specific paragraph of the
                       24 Protective Order. The Parties shall attempt to resolve each challenge in good faith
                       25 and must begin the process by conferring directly (in voice to voice dialogue; other
                       26 forms of communication are not sufficient) within 10 days of the date of service of
                       27 notice. In conferring, the Challenging Party must explain the basis for its belief that
                       28 the confidentiality designation was not proper and must give the Designating Party
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                    9
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 an opportunity to review the designated material, to reconsider the circumstances,
                             2 and, if no change in designation is offered, to explain the basis for the chosen
                             3 designation. A Challenging Party may proceed to the next stage of the challenge
                             4 process only if it has engaged in this meet and confer process first or establishes
                             5 that the Designating Party is unwilling to participate in the meet and confer process
                             6 in a timely manner.
                             7            6.3. Judicial Intervention. If the Parties cannot resolve a challenge without
                             8 court intervention, the Challenging Party shall file and serve a motion to challenge
                             9 confidentiality under Civil Local Rule 37 (and in compliance with Civil Local
                       10 Rule 79-5.1, if applicable). Each such motion must be accompanied by a
                       11 competent declaration affirming that the movant has complied with the meet and
                       12 confer requirements imposed in the preceding paragraph.                    In addition, the
                       13 Designating Party may file a motion for a protective order preserving the
                       14 confidential designation at any time if there is good cause for doing so. Any
                       15 motion brought pursuant to this provision must be accompanied by a competent
                       16 declaration affirming that the movant has complied with the meet and confer
                       17 requirements imposed by the preceding paragraph.
                       18                 Until such time as a determination has been made on any such motion by
                       19 the Court, all parties shall continue to afford the material in question the level of
                       20 protection to which it is entitled under the Producing Party’s designation until the
                       21 Court rules on the challenge.
                       22 7.              ACCESS TO AND USE OF PROTECTED MATERIAL
                       23                 7.1. Basic Principles. A Receiving Party may use Protected Material that is
                       24 disclosed or produced by another Party or by a non-party in connection with this
                       25 case only for prosecuting, defending, or attempting to settle this litigation. Such
                       26 Protected Material may be disclosed only to the categories of persons and under the
                       27 conditions described in this Order. When the litigation has been terminated, a
                       28 Receiving Party must comply with the provisions of Section 11, below (FINAL
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                     10
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 DISPOSITION). Protected Material must be stored and maintained by a Receiving
                             2 Party at a location and in a secure manner that ensures that access is limited to the
                             3 persons authorized under this Order.
                             4            7.2. Disclosure of “CONFIDENTIAL” Information or Items.                    Unless
                             5 otherwise ordered by the Court or permitted in writing by the Designating Party, a
                             6 Receiving            Party     may    disclose   any    information   or   item   designated
                             7 CONFIDENTIAL only to:
                             8                     (a)      the Receiving Party’s Outside Counsel of record in this action,
                             9 as well as employees of said Outside Counsel to whom it is reasonably necessary to
                       10 disclose the information for this litigation;
                       11                          (b)      the officers, directors, and employees (including House
                       12 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
                       13 litigation;
                       14                          (c)      Experts (as defined in this Order) of the Receiving Party,
                       15 professional jury or trial consultants, and mock jurors, to whom disclosure is
                       16 reasonably necessary for this litigation and who have signed the “Agreement to Be
                       17 Bound by Protective Order” (Exhibit A);
                       18                          (d)      the Court and its personnel;
                       19                          (e)      Court reporters, their staffs, and Professional Vendors to whom
                       20 disclosure is reasonably necessary for this litigation;
                       21                          (f)      during their depositions, witnesses in the action, and attorneys
                       22 for witnesses in the action, to whom disclosure is reasonably necessary and who
                       23 have signed the “Agreement to Be Bound by Protective Order” (Exhibit A). Pages
                       24 of transcribed deposition testimony or exhibits to depositions that reveal Protected
                       25 Material must be separately bound by the court reporter and may not be disclosed to
                       26 anyone except as permitted under this Stipulated Protective Order. Said individuals
                       27 will not be permitted to keep any Confidential information unless otherwise agreed
                       28 in writing by the Designating Party or ordered by the Court;
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                          11
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1                     (g)    the author or recipient of a document containing the information
                             2 or a custodian or other person who otherwise possessed or knew the information, or
                             3 the original source of the information; and
                             4                     (h) any mediator or settlement officer, and their supporting personnel,
                             5 mutually agreed upon by any of the parties engaged in settlement discussions.
                             6            7.3. Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                             7 ONLY” Information or Items. Unless otherwise ordered by the court or permitted
                             8 in writing by the Designating Party, a Receiving Party may disclose any
                             9 information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
                       10 EYES ONLY” only to:
                       11                          (a)    the Receiving Party’s Outside Counsel of record in this action,
                       12 as well as employees of said Outside Counsel to whom it is reasonably necessary to
                       13 disclose the information for this litigation;
                       14                          (b)    Experts (as defined in this Order) of the Receiving Party,
                       15 professional jury or trial consultants, and mock jurors, to whom disclosure is
                       16 reasonably necessary for this litigation and who have signed the “Agreement to Be
                       17 Bound by Protective Order” (Exhibit A);
                       18                          (d)    the Court and its personnel;
                       19                          (e)    Court reporters, their staffs, and Professional Vendors to whom
                       20 disclosure is reasonably necessary for this litigation; and
                       21                          (e)    the author of the document or the original source of the
                       22 information; and
                       23                          (f)    any mediator or settlement officer, and their supporting
                       24 personnel, mutually agreed upon by any of the parties engaged in settlement
                       25 discussions.
                       26 ///
                       27 ///
                       28 ///
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                        12
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                             2            IN OTHER LITIGATION
                             3            If a Receiving Party is served with a subpoena or an order issued in other
                             4 litigation that would compel disclosure of any information or items designated in
                             5 this       action          as   “CONFIDENTIAL”    or   “HIGHLY    CONFIDENTIAL         –
                             6 ATTORNEYS’ EYES ONLY,” the Receiving Party must promptly notify the
                             7 Designating Party, in writing (by fax and email, if possible) immediately and in no
                             8 event more than three court days after receiving the subpoena or order. Such
                             9 notification must include a copy of the subpoena or court order. The Receiving
                       10 Party also must immediately inform in writing the Party who caused the subpoena
                       11 or order to issue in the other litigation that some or all the material covered by the
                       12 subpoena or order is the subject of this Protective Order. In addition, the Receiving
                       13 Party must deliver a copy of this Stipulated Protective Order promptly to the Party
                       14 in the other action that caused the subpoena or order to issue.
                       15                 The purpose of imposing these duties is to alert the interested parties to the
                       16 existence of this Protective Order and to afford the Designating Party in this case an
                       17 opportunity to try to protect its confidentiality interests in the court from which the
                       18 subpoena or order issued. The Party that received the subpoena or order shall
                       19 cooperate with respect to all reasonable procedures sought to be pursued by the
                       20 Designating Party whose Protected Material may be affected. If the Designating
                       21 Party timely seeks a protective order, the Party served with the subpoena or court
                       22 order shall not produce any information designated in this action as
                       23 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       24 ONLY” before a determination by the court from which the subpoena or order
                       25 issued, unless the Party has obtained the Designating Party’s permission in writing.
                       26 The Designating Party shall bear the burdens and the expenses of seeking
                       27 protection in that court of its confidential material – and nothing in these provisions
                       28 ///
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                     13
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 should be construed as authorizing or encouraging a Receiving Party in this action
                             2 to disobey a lawful directive from another court.
                             3 9.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                             4            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                             5 Protected Material to any person or in any circumstance not authorized under this
                             6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                             7 writing the Designating Party of the unauthorized disclosures, (b) use its best
                             8 efforts to retrieve all copies of the Protected Material, (c) inform the person or
                             9 persons to whom unauthorized disclosures were made of all the terms of this Order,
                       10 and (d) request such person or persons to execute the “Acknowledgment and
                       11 Agreement to Be Bound” that is attached hereto as Exhibit A.
                       12 10.             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                       13                 PRODUCED IN THIS LITIGATION
                       14                 10.1 The terms of this Order are applicable to information produced by a
                       15 non-party in this action and designated as “CONFIDENTIAL” or “HIGHLY
                       16 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
                       17 by non-parties in connection with this litigation is protected by the remedies and
                       18 relief provided by this Order. Nothing in these provisions should be construed as
                       19 prohibiting a non-party from seeking additional protections.
                       20                 10.2 In the event that a Party is required, by a valid discovery request, to
                       21 produce a non-party’s confidential information in its possession, and the Party is
                       22 subject to an agreement with the non-party not to produce the non-party’s
                       23 confidential information, then the Party shall:
                       24                          (a)    promptly serve the Requesting Party and the non-party with a
                       25 written notice that some or all of the information requested is subject to a
                       26 confidentiality agreement with a non-party;
                       27 ///
                       28 ///
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                       14
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1                     (b)    promptly provide the non-party with a copy of the Stipulated
                             2 Protective Order in this action, the relevant discovery request(s), and a reasonably
                             3 specific description of the information requested; and
                             4                     (c)    make the information requested available for inspection by the
                             5 non-party, if requested.
                             6            10.3 If the non-party fails to seek a protective order from this Court within
                             7 14 days of service of the notice and accompanying information, the Receiving Party
                             8 may produce the non-party’s confidential information responsive to the discovery
                             9 request. If the non-party timely seeks a protective order, the Receiving Party shall
                       10 not produce any information in its possession or control that is subject to the
                       11 confidentiality agreement with the non-party before a determination by the Court,
                       12 unless otherwise required by the law or court order. Absent a court order to the
                       13 contrary, the non-party shall bear the burden and expense of seeking protection in
                       14 this Court of its Protected Material.
                       15 11.             FINAL DISPOSITION
                       16                 Unless otherwise ordered or agreed in writing by the Producing Party, within
                       17 sixty (60) days after the final termination of this action, each Receiving Party must
                       18 return all Protected Material to the Producing Party or destroy such materials. As
                       19 used in this subdivision, “all Protected Material” includes all copies, abstracts,
                       20 compilations, summaries or any other form of reproducing or capturing any of the
                       21 Protected Material. Notwithstanding this provision, Counsel are entitled to retain
                       22 an archival copy of all pleadings, motion papers, transcripts, legal memoranda,
                       23 correspondence or attorney work product, even if such materials contain Protected
                       24 Material. Any such archival copies that contain or constitute Protected Material
                       25 remain subject to this Protective Order as set forth in Section 4 (DURATION),
                       26 above.
                       27 ///
                       28 ///
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                        15
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 12.        MISCELLANEOUS
                             2            12.1. Right to Further Relief. Nothing in this Order abridges the right of any
                             3 person to seek its modification by the Court in the future.
                             4            12.2. Right to Assert Other Objections. By stipulating to the entry of this
                             5 Protective Order no Party waives any right it otherwise would have to object to
                             6 disclosing or producing any information or item on any ground not addressed in
                             7 this Stipulated Protective Order. Similarly, no Party waives any right to object on
                             8 any ground to use in evidence of any of the material covered by this Protective
                             9 Order.
                       10                 12.3. Filing Protected Material. A Party that seeks to file under seal any
                       11 papers with the Court that contain any Protected Material must comply with Local
                       12 Civil Rule 79-5, and any pertinent Orders of the District Judge and Magistrate
                       13 Judge. Protected Material may only be filed under seal pursuant to a court order
                       14 authorizing the sealing of the specific Protected Material at issue. If a Party’s
                       15 request to file Protected Material under seal is denied by the Court, then the
                       16 Receiving Party may file the information in the public record unless otherwise
                       17 instructed by the Court.
                       18 13.             INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                       19 PROTECTED MATERIAL
                       20                 If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                       21 Protected Material to any person or in any circumstance not authorized under this
                       22 Protective Order, the Receiving Party must immediately (a) notify in writing the
                       23 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                       24 all unauthorized copies of the Protected Material, (c) inform the person or persons
                       25 to whom unauthorized disclosure were made of all the terms of this Order, and (d)
                       26 request such person or persons to execute the “Acknowledgement and Agreement
                       27 to Be Bound” (Exhibit A). Any inadvertent production of documents containing
                       28 ///
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                      16
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1 privileged information shall not be deemed to be a waiver of the attorney-client
                             2 privilege, work product doctrine, or any other applicable privilege or doctrines.
                             3            When a Producing Party gives notice to Receiving Parties that certain
                             4 inadvertently produced material is subject to a claim of privilege or other
                             5 protection, the obligations of the Receiving Parties are those set forth in Federal
                             6 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                             7 whatever procedure may be established in an e-discovery order that provides for
                             8 production without prior privilege review. Pursuant to Federal Rule of Evidence
                             9 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                       10 of a communication or information covered by the attorney-client privilege or work
                       11 product protection, the parties may incorporate their agreement in the stipulated
                       12 protective order submitted to the Court.
                       13
                       14                 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                       15
                       16 DATED: October 30, 2018                             ________________________________
                                                                              Hon. John E. McDermott
                       17
                                                                              Judge of the United States District Court
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                  17
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
                             1                                       EXHIBIT A
                             2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                             3
                             4            I, _____________________________ [print or type full name], of
                             5            ______________________________________________________ [print or
                             6 type full address], declare under penalty of perjury that I have read in its entirety
                             7 and understand the Stipulated Protective Order that was issued by the United States
                             8 District Court for the Central District of California on ___________ in the case of
                             9 Romex Textiles, Inc. v. Shason, Inc., Case No. 2:18-cv-00578-RGK (JEMx). I
                       10 agree to comply with and to be bound by all the terms of this Stipulated Protective
                       11 Order and I understand and acknowledge that failure to so comply could expose me
                       12 to sanctions and punishment in the nature of contempt. I solemnly promise that I
                       13 will not disclose in any manner any information or item that is subject to this
                       14 Protective Order to any person or entity except in strict compliance with the
                       15 provisions of this Order. I further agree to submit to the jurisdiction of the United
                       16 States District Court for the Central District of California for the purpose of
                       17 enforcing the terms of this Protective Order, even if such enforcement proceedings
                       18 occur after termination of this action.
                       19                 I hereby appoint __________________________ [print or type full name] of
                       20 _______________________________________ [print or type full address and
                       21 telephone number] as my California agent for service of process in connection with
                       22 this action or any proceedings related to enforcement of this Protective Order.
                       23                 Date: _________________________________
                       24                 City and State where sworn and signed:
                       25 ______________________________
                       26                 Printed name: ______________________________
                       27                 Signature: _________________________________
                       28
 BUCHALTER NEMER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 642447.1 BN 34411118v1                   18
                                                ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
